Exhibit 10.4

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
as of the 24th day of February, 2009 (the “Effective Date”), by and between
Spectrum Brands, Inc. (“the “Company”) and Kent J. Hussey (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an Amended and
Restated Employment Agreement, dated April 1, 2005, as amended by that certain
Amendment to Employment Agreement dated as of June 29, 2007 (together, the
“Agreement”); and

WHEREAS, the Company and the Executive wish to amend certain provisions of the
Agreement in recognition of the Executive’s past services to the Company and the
importance to the future success of the Company of the Executive’s continued
services; and

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein (promises that include benefits to which the Executive would not
otherwise be entitled), and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1. Capitalized Terms not defined herein shall have the meanings given those
terms in the Agreement.

2. As of the Effective Date, Executive’s Base Salary was Eight Hundred and
Twenty-Five Thousand Dollars ($825,000) per annum (the “Existing Base Salary
Amount”). For the period from March 1, 2009 through December 31, 2009 (the
“Temporary Reduction Period”), Executive’s Base Salary shall be Seven Hundred
and Eighty-Three Thousand, Seven Hundred and Fifty Dollars ($783,750) per annum.
As of January 1, 2010, Executive’s Base Salary shall return to the Existing Base
Salary Amount. Notwithstanding this temporary reduction in Base Salary, for
purposes of calculating any Bonus or other incentive plan amounts or any other
benefit specified in the Employment Agreement or any other agreement between the
Company and the Executive, including, without limitation, any severance benefits
included therein, earned during the Temporary Reduction Period the Existing Base
Salary Amount shall be used as the Base Salary.

3. Except as modified by this Amendment, the Agreement remains in full force and
effect, and the execution of this Amendment shall not affect the rights of the
Company or the Executive under the terms of the Agreement as in effect
immediately prior to the Effective Date with respect to events occurring before
the Effective Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SPECTRUM BRANDS, INC

/s/ John T. Wilson

By:    John T. Wilson, Vice President, Secretary and General Counsel EXECUTIVE:

/s/ Kent J. Hussey

Name: Kent J. Hussey